Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Northsight Capital, Inc. (the “Registrant”) on Form 10-K for the period ending December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), we, Travis Jenson, President and Director, and Wayne Bassham, Secretary/Treasurer and Director, of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: March 3, 2011 By: /s/Travis Jenson Travis Jenson President and Director Northsight Capital, Inc. Date: March 3, 2011 By: /s/Wayne Bassham Wayne Bassham Secretary/Treasurer and Director Northsight Capital, Inc.
